             Case 2:19-cv-01745-JLR Document 79
                                             78 Filed 11/25/20 Page 1 of 4
                                                                         6




 1                                                                     The Honorable James L. Robart
 2

 3

 4

 5

 6

 7

 8                             UNITED STATES DISTRICT COURT
                         WESTERN DISTRICT OF WASHINGTON AT SEATTLE
 9

10      PHILIPS NORTH AMERICA LLC, a                         NO.    2:19-cv-01745-JLR
        Delaware Company; KONINKLIJKE PHILIPS
11      N.V., a Company of the Netherlands; and              STIPULATED MOTION AND
        PHILIPS INDIA, LTD., an Indian Company,
12                                                           ORDER REGARDING CERTAIN
                          Plaintiffs,                        DATES
13
                 vs.                                         NOTE ON MOTION CALENDAR:
14
                                                             November 25, 2020
        SUMMIT IMAGING INC., a Washington
15      Corporation; LAWRENCE R. NGUYEN, an
        individual; and DOES 1-10, inclusive,
16
        Defendants.
17

18
                                           I.     STIPULATION
19
            Plaintiffs Philips North America LLC, Koninklijke Philips N.V. and Philips India, Ltd.
20
     and Defendants Summit Imaging, Inc. and Lawrence R. Nguyen, by and through their
21

22   undersigned counsel of record, hereby stipulate and agree as follows:

23          1.         The Court’s Order Granting in Part and Denying in Part Plaintiffs’ Motion to

24   Dismiss Counterclaims granted Philips’ motion to dismiss Summit’s “Sherman Act § 2 antitrust
25
     counterclaims based on an ‘essential facilities’ theory.” Dkt. 73 at 21:16-18. These
26

27

      STIPULATED MOTION AND ORDER
      REGARDING CERTAIN DATES - 1
      2:19-cv-01745-JLR
             Case 2:19-cv-01745-JLR Document 79
                                             78 Filed 11/25/20 Page 2 of 4
                                                                         6




 1   counterclaims were dismissed “without prejudice and with leave to amend.” Id. at 21:19. The
 2
     deadline for Defendants to file amended counterclaims is December 7, 2020. Id. at 22:1-2.
 3
            2.      The Court’s Order Granting Motion to Amend and to Show Cause Regarding
 4
     Scheduling granted Summit’s motion for leave to amend and provided that Summit should “file
 5

 6
     its proposed amended answer within seven days of the filing date of this order”—i.e.,

 7   November 30, 2020. Dkt. 77 at 5:6-7. The Court’s order also provided that the parties should

 8   meet and confer regarding certain issues by November 30 and then respond to order and show
 9   cause by December 7.
10
            3.      Summit has advised that it intends to replead its “essential facilities”
11
     counterclaim. Accordingly, in order to avoid overlapping and successive pleadings, and to
12
     permit the parties to meet and confer in a more informed manner, the parties stipulate and
13

14   agree, subject to the Court’s approval, to the following modified schedule:

15
                     Case Event                       Current Deadline             New Deadline
16
            Defendants’ Amended Answer               November 30, 2020           December 7, 2020
17
         Defendants’ Amended Counterclaim
18      (included with Defendant’s Amended            December 7, 2020           December 7, 2020
             Answer in a single pleading)
19
             Meet and confer per Dkt. 77             November 30, 2020           December 9, 2020
20

21
          Respond to Order to Show Cause              December 7, 2020          December 11, 2020

22       Plaintiffs’ Response to Defendants’
                                                     November 30, 2020          December 21, 2020
             Counterclaims per FRCP 15
23
         Plaintiffs’ Response to Defendants’
24                                                   December 21, 2020          December 21, 2020
        Amended Counterclaims per FRCP 15
25
            ///
26
            ///
27

      STIPULATED MOTION AND ORDER
      REGARDING CERTAIN DATES - 2
      2:19-cv-01745-JLR
          Case 2:19-cv-01745-JLR Document 79
                                          78 Filed 11/25/20 Page 3 of 4
                                                                      6




 1        SO STIPULATED AND AGREED: November 25, 2020
 2
                                      SAVITT BRUCE & WILLEY LLP
 3
                                      By     /s/ Stephen C. Willey
 4                                      Stephen C. Willey, WSBA #24499
                                         1425 Fourth Avenue, Suite 800
 5                                       Seattle, WA 98101-2272
 6
                                         Telephone: 206.749.0500
                                         Email: swilley@sbwllp.com
 7
                                      REED SMITH LLP
 8                                      Christine Morgan (pro hac vice)
                                        Johnathan I. Detrixhe (pro hac vice)
 9                                      101 Second Street, Suite 1800
10
                                        San Francisco, CA 94105-3659
                                        Tel: (415) 543-8700
11                                      Email: cmorgan@reedsmith.com
                                        Email: jdetrixhe@reedsmith.com
12
                                        Carla M. Wirtschafter (pro hac vice)
13
                                        1901 Avenue of the Stars, Suite 700
14                                      Los Angeles, CA 90067
                                        Tel: (310) 734-5200
15                                      Email: cwirtschafter@reedsmith.com

16                                      Kirsten R. Rydstrom (pro hac vice)
                                        Richard A. Graham (pro hac vice)
17
                                        Reed Smith Centre, 225 Fifth Ave
18                                      Pittsburgh, PA 15222
                                        Telephone: (412) 288-3131
19                                      Email: krydstrom@reedsmith.com
                                        Email: rgraham@reedsmith.com
20
                                        Gerard M. Donavan (pro hac vice)
21
                                        1301 K Street, N.W.
22                                      Suite 1000, East Tower
                                        Washington, DC 20005-3317
23                                      Telephone: (202) 414-9200
                                        Email: gdonovan@reedsmith.com
24
                                      Attorneys for Plaintiffs Koninklijke Philips N.V.,
25
                                      Philips North America LLC, and
26                                    Philips India, Ltd.

27

     STIPULATED MOTION AND ORDER
     REGARDING CERTAIN DATES - 3
     2:19-cv-01745-JLR
          Case 2:19-cv-01745-JLR Document 79
                                          78 Filed 11/25/20 Page 4
                                                                 5 of 4
                                                                      6




 1                                 II.     ORDER
 2
          It is so ORDERED.
 3
          DATED: November 25             , 2020.
 4

 5

 6
                                              A    The Honorable James L. Robart
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

     STIPULATED MOTION AND ORDER
     REGARDING CERTAIN DATES - 5
     2:19-cv-01745-JLR
